PER CURIAM.
We reverse the trial court’s order of modification because we believe it was error for the court to reduce the already modest child support of $50.00 per week for a three-year-old agreed to in 1976 to $35.00 per week for a now thirteen-year-old child. It is undisputed on the record that the father’s income has gone from $22,-000.00 in 1976 to $35,000.00 in 1985 and that the needs of the child have increased. We reject the father’s claim that he is entitled to a reduction because he has remarried and now has three additional children to support. His remarriage does not constitute a valid basis for avoiding his previous obligation of support.
HERSEY, C.J., and ANSTEAD and GUNTHER, JJ., concur.